Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 9/28/2021, with respect to the rejection of claims 1-4, 8-11, and 15-18 under 35 USC 102(a)(1), and claims 5-7, 12-14, 19, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the examiner is persuaded that, while Hannuksela, US 2018/0167613 A1, discloses output layer sets comprising different layers of a scalable video, there is no disclosure that these output layer sets include subpicture identifiers, as now claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art, Wang, US 9,491,457 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, US 2018/0167613 A1, in view of Wang, US 9,491,457 B2.

a computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code ([0004]); and
one or more computer processors configured to access the computer program code stored in the one or more computer-readable non-transitory storage media and operate as instructed by ([0017]), the computer program code comprising:
receiving code configured to cause the one or more computer processors to receive video information corresponding to one or more subpictures within a picture (Figure 15, step 1510, “obtain a picture sequence”, as in [0181].);
identifying code configured to cause the one or more computer processors to identify a first subpicture from among the one or more subpictures as a region of interest ([0181] discloses with respect to figure 15, step 1520 selecting first and second spatial region within a picture of the sequence, which constitute subpicture regions of interest.); and
first encoding code configured to cause the one or more computer processors to encode the first subpicture in a high quality mode ([0012] discloses that a first bitstream comprising a first spatial region sequence is encoded at a first picture rate, different from a second picture rate, per [0005].  By virtue of being different, one of the rates is by definition higher than the other.); and
Hannuksela does not disclose:
outputting code configured to cause the one or more computer processors to output the first encoded subpicture, and an output layer set corresponding to the first encoded subpicture, the output layer set including an output layer of the first encoded subpicture and a subpicture identifier of the first encoded subpicture in the output layer.
However, in an analogous art directed to encoding of region of interests (ROIs) and syntax therefor, Wang discloses: 
outputting code configured to cause the one or more computer processors to output the first encoded subpicture, and an output layer set corresponding to the first encoded subpicture, the output layer set including an output layer of the first encoded subpicture and a subpicture identifier of the first encoded subpicture in the output layer (Wang discloses in column 3, lines 23-30, that during a coding process, the inventive apparatus may code information indicating an independent sub-picture (ISP) exists, and may code an ISP ID, which designates that a give region of interest (sub-picture) in the bitstream corresponds to the ISP whose ID it matches.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to code sub-pictures within Hannuksela using a sub-picture ID, or ISP ID, as disclosed in Wang, to identify slices within a scalable video bitstream as belonging to an ROI or not, thereby allowing selectively decoding of slices based on their identifiers (Wang Column 27, lines 6-12), as for example, when an ROI is desired independently of the surrounding frame (Wang Column 3, lines 30-33.), which facilitates more flexible and efficient video coding. 

Regarding claim 9, the combination of Hannuksela in view of Wang discloses the limitations of claim 8, upon which depends claim 9.  This combination, specifically Hannuksela, further discloses: the computer system of claim 8, further comprising second encoding code configured to cause the one or more computer processors to encode one or more other subpictures from among the one or more subpictures in a low quality mode ([0012] discloses that a first bitstream comprising a first spatial region sequence is encoded at a first picture rate, different from a second picture rate, per [0005].  By virtue of being different, one of the rates is by definition lower than the other, thus constituting a “low quality” encoding rate.).
Regarding claim 10, the combination of Hannuksela in view of Wang discloses the limitations of claim 9, upon which depends claim 10.  This combination, specifically Wang, further discloses: the computer system of claim 9, wherein the outputting code is configured to cause the one or more processors to output the first encoded subpicture and the encoded one or more other subpictures (See column 15, lines 25-27 of Wang; encoded video information is output by output interface 22 of figure 1.), and the output layer sets (Steps 602 and 604 of figure 6 disclose coding information corresponding to an ROI as one of one or more ISPs (independent sub-pictures).).

Regarding claim 11, the combination of Hannuksela in view of Wang discloses the limitations of claim 10, upon which depends claim 11.  This combination, specifically Wang, further discloses: the computer system of claim 10, wherein the output layer set comprises one or more output layers corresponding to the encoded one or more other subpictures (Column 5, lines 7-10, an ROI, as a subset of a picture, may be independently coded throughout a temporal duration, such that it can be decoded and displayed on its own.) and, for each of the one or more output layers, subpicture identifiers of the encoded one or more other subpictures in the output layer (Column 5, line 46 discloses “Each ROI can be coded as an ISP.  There is in general more than one ROI, and each ROI can be coded with an ISP ID.).

Regarding claim 15, Hannuksela discloses: a non-transitory computer readable medium storing a computer configured to cause one or more computer processors to at least:
receive video information corresponding to one or subpictures within a picture (Figure 15, step 1510, “obtain a picture sequence”, as in [0181].);
identify a first subpicture from among the one or more subpictures ([0181] discloses with respect to figure 15, step 1520 selecting first and second spatial region within a picture of the sequence, which constitute subpicture regions of interest.); and
encode the first subpicture in a high quality mode ([0012] discloses that a first bitstream comprising a first spatial region seuqnec is encoded at a first picture rate, different from a second ; and
Hannuksela does not disclose:
outputting code configured to cause the one or more computer processors to output the first encoded subpicture, and an output layer set corresponding to the first encoded subpicture, the output layer set including an output layer of the first encoded subpicture and a subpicture identifier of the first encoded subpicture in the output layer.
However, in an analogous art directed to encoding of region of interests (ROIs) and syntax therefor, Wang discloses: 
outputting code configured to cause the one or more computer processors to output the first encoded subpicture, and an output layer set corresponding to the first encoded subpicture, the output layer set including an output layer of the first encoded subpicture and a subpicture identifier of the first encoded subpicture in the output layer (Wang discloses in column 3, lines 23-30, that during a coding process, the inventive apparatus may code information indicating an independent sub-picture (ISP) exists, and may code an ISP ID, which designates that a give region of interest (sub-picture) in the bitstream corresponds to the ISP whose ID it matches.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to code sub-pictures within Hannuksela using a sub-picture ID, or ISP ID, as disclosed in Wang, to identify slices within a scalable video bitstream as belonging to an ROI or not, thereby allowing selectively decoding of slices based on their identifiers (Wang Column 27, lines 6-12), as for example, when an ROI is desired independently of the surrounding frame (Wang Column 3, lines 30-33.), which facilitates more flexible and efficient video coding. 
Regarding claim 16, the combination of Hannuksela in view of Wang discloses the limitations of claim 15, upon which depends claim 16.  This combination, specifically Hannuksela, further discloses:: the computer readable medium of claim 15, wherein the computer program is further configured to cause one or more computer processors to encode one or more other subpictures from among the one or more subpictures in a low quality mode ([0012] discloses that a first bitstream comprising a first spatial region seuqnec is encoded at a first picture rate, different from a second picture rate, per [0005].  By virtue of being different, one of the rates is by definition lower than the other, thus constituting a “low quality” encoding rate.).

Regarding claim 17, the combination of Hannuksela in view of Wang discloses the limitations of claim 16, upon which depends claim 17.  This combination, specifically Wang, further discloses: the non-transitory computer readable medium of claim 16, wherein the computer program is further configured to cause one or more computer processors to output the first encoded subpicture and the encoded one or more other subpictures (See column 15, lines 25-27 of Wang; encoded video information is output by output interface 22 of figure 1.), and the output layer sets (Steps 602 and 604 of figure 6 disclose coding information corresponding to an ROI as one of one or more ISPs (independent sub-pictures).).

Regarding claim 18, the combination of Hannuksela in view of Wang discloses the limitations of claim 17, upon which depends claim 18.  This combination, specifically Wang, further discloses: the non-transitory computer readable medium of claim 17, wherein the output layer set comprises one or more output layers corresponding to the encoded one or more other subpictures (Column 5, lines 7-10, an ROI, as a subset of a picture, may be independently coded throughout a temporal duration, such that it can be decoded and displayed on its own.) and, for each of the one or more output layers, subpicture identifiers of the encoded one or more other subpictures in the output layer (Column 5, line 46 

Method claims 1-4 are drawn to the method of using the corresponding apparatus claimed in claims 8-11, respectively.  Therefore method claims 1-4 correspond respectively to apparatus claims 8-11, and are rejected for the same reasons of obviousness as used above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, in view of Wang, in further view of Hannuksela, US 2015/0312580 A1, hereafter “Hannuksela ‘580”.

Regarding claim 12, the combination of Hannuksela in view of Wang discloses the limitations of claim 11, upon which depends claim 12.  This combination does not disclose: the computer system of claim 11, wherein a flag indicates whether subpicture identification values are present in each of the one or more output layers.
However, in an analogous art directed to scalable video encoding with region of interest scalability, Hannuksela ‘580 discloses that an encoder may indicate in sequence level syntax structures, such as a Video parameter Set (flag), whether temporalId values for coded pictures are aligned across layers or not ([0467]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include in the coded video stream of Hannuksela, a flag in VPS, or elsewhere, indicating whether temporal alignment exists between the first and second layer video streams, as indicated in Hannuksela ‘580, because this information would enable the encoder to choose different syntax or otherwise performance inter-layer reference candidate list construction depending 

Regarding claim 19, the combination of Hannuksela in view of Wang discloses the limitations of claim 18, upon which depends claim 19.  This combination does not disclose: the computer readable medium of claim 18, wherein a flag indicates whether subpicture partitions are aligned across the one or more output layers.
However, in an analogous art directed to scalable video encoding with region of interest scalability, Hannuksela ‘580 discloses that an encoder may indicate in sequence level syntax structures, such as a Video parameter Set (flag), whether temporalId values for coded pictures are aligned across layers or not ([0467]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include in the coded video stream of Hannuksela, a flag in VPS, or elsewhere, indicating whether temporal alignment exists between the first and second layer video streams, as indicated in Hannuksela ‘580, because this information would enable the encoder to choose different syntax or otherwise performance inter-layer reference candidate list construction depending on whether alignment exists or not, thereby facilitating inter-layer prediction (Hannuksela ‘580 [0467]-[0468]).

Method claim 5 is drawn to the method of using the corresponding apparatus claimed in claim 12.  Therefore method claim 5 corresponds to apparatus claim 12 and is rejected for the same reasons of obviousness as used above.

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, in further view of Chang, US 2021/0092449 A1.

Regarding claim 13, the combination of Hannuksela in view of Wang discloses the limitations of claim 11, upon which depends claim 13.  This combination does not disclose: the computer system of claim 11, wherein a flag indicates whether subpicture identification values are present in each of the one or more output layers.
However Chang discloses in an analogous art that a first syntax element indicates a number of subpictures within a picture, and further discloses a subpics_present_flag which may be equal to 0, indicating the absence of subpictures.
It would have been obvious to one having ordinary skill in the before the time of the applicant’s effective filing date to modify Hannuksela to incorporate subpicture identification syntax, as suggested by Chang, for each of the first and second layer sub-picture channels, in order to assist a video decoder in determine how to handle subpictures in the received steams, for example how to extract a subpicture from a picture (Chang [0119]).
	Regarding claim 14, the combination of Hannuksela, in view of Wang, in view of Chang discloses the limitations of claim 13, upon which depends claim 14.  This combination, specifically Chang, further discloses: the computer of claim 13, further comprising outputting code configured to cause the one or more processors to output the subpicture identification values present in each output layer of each output layer set ([0128] discloses a further second syntax is encoded that uniquely identifies a particular sub-picture).

 the computer readable medium of claim 18, wherein a flag indicates whether subpicture identification values are present in each of the one or more output layers.
However Chang discloses in an analogous art that a first syntax element indicates a number of subpictures within a picture, and further discloses a subpics_present_flag which may be equal to 0, indicating the absence of subpictures.
It would have been obvious to one having ordinary skill in the before the time of the applicant’s effective filing date to modify Hannuksela to incorporate subpicture identification syntax, as suggested by Chang, for each of the first and second layer sub-picture channels, in order to assist a video decoder in determine how to handle subpictures in the received steams, for example how to extract a subpicture from a picture (Chang [0119]).

Method claims 6 and 7 are drawn to the method of using the corresponding apparatus claimed in claims 13 and 14, respectively.  Therefore method claims 6 and 7 correspond respectively to apparatus claims 13 and 14, and are rejected for the same reasons of obviousness as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.